Title: Thomas Newton to Thomas Jefferson, 7 August 1813
From: Newton, Thomas
To: Jefferson, Thomas


          Dr Sir Richmond Augt 7. 1813
          Mr Richd E Lee of Norfolk a friend of mine, is on a visit to that part of the State in which you reside—
          He feels desirous of calling on you before he leaves it—as he is not personally acquainted with you permit me to make you acquainted with him. Mr Lee is a firm republican—you will find him intelligent and devoted to the interest & honor of our Common Country—I remain with great
          respect & esteem yr Obt ServtTho Newton
        